Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The limitation “in order of an irradiation direction” in claim 1 and claim 5 is unclear as to what the wording means.  It is unclear whether this limitation meant “in the irradiation direction” or “in the order of magnitude of the irradiation” or something else.  “in the order” is not usually a way to describe a direction and it doesn’t have an ordinary meaning in the art.  The examiner has read the specification thoroughly however provides no further insight.  The term is indefinite because the specification does not clearly redefine the term. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijo U.S. Publication 2004/0200978.
With respect to claim 1, Kamijo discloses an inspection apparatus comprising:
A fluorescence reference member configured to demonstrate fluorescence in accordance with an intensity of excitation light applied (Figure 2, P.0039, fluorescence member 21)
A light source configured to apply the excitation light to the fluorescence reference member and also apply the excitation light to a paper sheet being transported to a position facing the fluorescence reference member (Figure 2, light emitting device 13, P.0034)
A sensor configured to take, at a plurality of sensitivity wavelengths, an image of an irradiation surface of the fluorescence reference member being irradiated with the excitation light and also take at the sensitivity wavelengths, an image of an irradiation surface of the paper sheet being irradiated with the excitation light (Figure 2, light receiving device 18, P.0038, plurality of wavelengths = UV 300-400nm, P.0035, P.0039) 
Wherein the fluorescence reference member includes a transmittance control element for the excitation light, and a fluorescence emitting member configured to demonstrate fluorescence in accordance with the intensity of the excitation light, in the order of an irradiation direction of the excitation light (P.0038-39)

With respect to claim 3 and 4, Kamijo disclose all of the limitations as applied to claim 1 above.  In addition, Kamijo discloses:
The fluorescence reference member demonstrates fluorescence emission of a higher intensity than fluorescence emission from the paper sheet (P.0051, P.0055, depends on the banknote)
A correction unit configured to correct a sensitivity of a sensor based on an imaging signal obtained from the irradiation of the surface of the fluorescence reference member (P.0105)
It should be noted that the material or article worked upon cannot limit an apparatus claim.  In this case, the fluorescence values depend on the characteristics of the paper sheet to determine whether this limitation is met or not.  The paper sheet is not a claimed element but rather an article worked upon. MPEP 2115. 

With respect to claim 5, Kamijo discloses an inspection apparatus comprising:
Applying excitation light to a fluorescence reference member that includes a transmittance control element for the excitation light and a fluorescence emitting member configured to demonstrate fluorescence in accordance with an intensity of the excitation light (Figure 2, P.0039, fluorescence member 21, P.0038-39)
Taking an image of an irradiation surface of the fluorescence reference member irradiated with the excitation light by a sensor at a plurality of wavelengths (Figure 2, light receiving device 18, P.0038, plurality of wavelengths = UV 300-400nm, P.0035, P.0039) 
Correcting a sensitivity of the sensor based on an imaging signal obtained from the irradiation surface of the fluorescence reference member (P.0038-39)
Applying the excitation light to a paper sheet being transported to a position facing the fluorescence reference member and taking an image of an irradiation surface of the paper sheet under irradiation of the excitation light by the sensor of which the sensitivity is corrected (Figure 2, light emitting device 13, P.0034, P.0039)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo U.S. Publication 2004/0200978.
With respect to claim 2, Kamijo discloses all of the limitations as applied to claim 1 above.  However, Kamijo fails to disclose the sensitivity wavelengths corresponding to RGB color information. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use RGB wavelengths versus the UV wavelengths in Kamijo since wavelengths for an optical detection are considered result effective variables.  One of ordinary skill in the art would be capable of selecting an appropriate range of detection wavelengths based on the types of fluorescence and paper material being inspected.  RGB would be a better wavelength for certain types of materials that emit fluorescence more in the RGB spectrum versus other fluorescence that are stronger in the UV spectrum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877